Exhibit 10.1


AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT
This Amendment to the Employment and Noncompetition Agreement (this
“Amendment”), effective as of June 23, 2017, is made by and between Gramercy
Property Trust (f/k/a Chambers Street Properties), a Maryland real estate
investment trust (the “Employer”), as successor to Gramercy Property Trust, Inc.
(f/k/a Gramercy Capital Corp.), a Maryland corporation (the “Original
Employer”), and Gordon DuGan (“Executive”).
WHEREAS, the Original Employer and the Executive entered into that certain
Employment and Noncompetition Agreement, dated as of June 7, 2012, as amended on
April 30, 2013 (the “Original Employment Agreement”);
WHEREAS, in connection with the merger of the Original Employer with and into a
wholly owned subsidiary of the Employer on December 17, 2015 and subsequent
transactions, the Original Employment Agreement was amended by that certain
letter agreement dated July 1, 2015, and the obligations of the Original
Employer thereunder were assumed by the Employer (the Original Employment
Agreement, as so amended and assumed, being referred to herein as the
“Employment Agreement”);
WHEREAS, pursuant to Section 12 of the Employment Agreement, the Employer and
Executive desire to amend certain terms of the Employment Agreement as set forth
in this Amendment; and
WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Employer and Executive agree as follows:
1.For avoidance of doubt, the definition of Change-in-Control set forth in
Section 6(c)(i) of the Employment Agreement is hereby amended such that
references to “the Employer” set forth therein refer to the Employer (as opposed
to the Original Employer).


2.Section 7(a) of the Employment Agreement is hereby amended by adding the
following new subsection (vi) at the end thereof:


“(vi) In the event such termination occurs in connection with or within eighteen
(18) months after a Change-in-Control, then, in lieu of the amounts payable
pursuant to Section 7(a)(ii), Executive will be entitled to receive an aggregate
amount equal to three (3) times the sum of (A) the Prior Salary and (B) the most
recent annual cash bonus paid to Executive prior to the Termination Date, which
amount shall be payable in twenty-four (24) equal monthly installments beginning
on the first regular payroll payment date occurring more than 30 days after the
Termination Date.”


3.Except as expressly amended hereby, the Employment Agreement continues in full
force and effect in accordance with its terms and the terms thereof shall govern
this Amendment to the same extent as if fully set forth herein.


4.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York applicable to agreements made and to be performed
entirely within such State, without regard to the conflicts of law principles of
such State.


5.This Amendment may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.


[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.
    
EMPLOYER:
GRAMERCY PROPERTY TRUST


By:    /s/ Jon W. Clark_______________________
Name: Jon W. Clark
Title: Chief Financial Officer


EXECUTIVE:
/s/ Gordon DuGan_________________________
Gordon DuGan




ACTIVE/91082028.3